Fish, O. J.
Fowler brought suit against the Georgia Railroad and Banking
Company et al., in which the grant of a nonsuit was affirmed by this court. Fowler v. Georgia R. &c. Co., 133 Ga. 664 (66 S. E. 900). Subsequently, upon .compliance with the statute in such cases provided, he brought the present suit against the same defendants upon the same cause of action. Upon the trial a nonsuit was granted in the case 'at bar. After a careful comparison of the evidence introduced on the trial of the two cases, we are clearly of the opinion that in all material respects the evidence was substantially the same on both trials. In view of the former decision (133 Ga. 664), the additional evidence submitted on the trial now under review did not authorize a recovery. Accordingly the judgment of nonsuit is affirmed.

Judgment affirmed.


Beclo, J., absent. The other Justices concur.